Exhibit 10.26
AMENDMENT NO. 2
TO THE NACCO INDUSTRIES, INC.
UNFUNDED BENEFIT PLAN
(As Amended and Restated Effective as of December 1, 2007)
          NACCO Industries, Inc. hereby adopts this Amendment No. 2 to the NACCO
Industries, Inc. Unfunded Benefit Plan (As Amended and Restated Effective as of
December 1, 2007) (the “Plan”), to be effective January 1, 2010. Words used
herein with initial capital letters which are defined in the Plan are used
herein as so defined.
Section 1
     Section 2.10 of the Plan is hereby deleted in its entirety, without
renumbering the remaining provisions of Article II.
Section 2
     Section 2.20 of the Plan is hereby amended in its entirety to read as
follows:
     “Section 2.20 ROTCE shall mean the consolidated return on total capital
employed of the Company as determined by the Company for a particular Plan
Year.”
Section 3
          Section 2.21 of the Plan is hereby deleted in its entirety without
renumbering the remaining provisions of Article II.
Section 4
     Section 5.03(b) of the Plan is hereby amended in its entirety to read as
follows:
               “(b) Earnings Applicable to Covered Employees. Except as
otherwise described in the Plan, for periods on and after January 1, 2010, at
the end of each calendar month during a Plan Year, all Sub-Accounts of the
Covered Employees shall be credited with an amount determined by multiplying
such Participant’s average Sub-Account balance during such month by 5%.
Notwithstanding the foregoing:

  (i)   No earnings shall be credited for the month in which the Participant
receives the distribution of the principle amount of his Sub-Accounts.     (ii)
  In the event that the ROTCE determined for such Plan Year exceeds 5%, the
Basic Excess 401(k) Sub-Account and Excess Matching Sub-Account shall
retroactively be credited with the excess (if any) of (i) the amount determined
by multiplying the Participant’s average Sub-Account balance during each month
of such Plan Year by the ROTCE determined for such Plan Year, compounded monthly
over (ii) 5%. In the event of a Participant’s Termination of Employment during a
Plan Year, the ROTCE calculation shall be made during the month in which the
Participant incurs a Termination of Employment and shall be based on the
year-to-date ROTCE for the month ending prior to the date the Participant
incurred a Termination of Employment, as calculated by the Company. For any
subsequent month following such Termination, such ROTCE calculation shall not
apply.”

EXECUTED this 10th day of November, 2009.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender         Title: Vice President, General
Counsel and Secretary             

1